DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The terms "generating an appealing visual" and "improves an appeal" (emphasis added) in claims 1-21 is a relative term which renders the claim indefinite.  The terms "generating an appealing visual" and "improves an appeal" (emphasis added) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Depending claims do not remedy the deficiency present in independent claim 1.
Claim 6 recites the limitation "the original visual used for further processing".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the post-processing step".  There is insufficient antecedent basis for this limitation in the claim.
Claims 14, 15, and 16 recite the limitation "the set of preferences". There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the criteria of appeal".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190049724 (Kimura) in view of US 20090169052 (Seki).

As per claim 1, Kimura teaches method for automatically generating an appealing visual based on an original visual captured by a vehicle mounted camera (Kimura: para 3: “provide the actual view and information that supports driving of the vehicle… The driver can identify the information with a smaller eye movement compared to a case in which the driver views a display provided inside the vehicle”; paras 10, 11), comprising: 
- capturing and recording an original visual by the vehicle mounted camera (Kimura: Fig. 4A: 32, 33, 35; Fig. 4B: 32; abstract: captures; para 11: capture; para 99: camera: Fig. 8); 
- performing an optimization process that improves an appeal of the original visual by making it more similar to a set of predetermined traits (Kimura: paras 3, 10, 11) by 
- adding information to the original visual to generate an enhanced visual by adapting content from further visuals, wherein the further visuals are captured by other sensors or created based on information from other sensors or from a database of visuals (Kimura: para 62: “generate the projection image based further on an additional output from a sensor such as a radar sensor or a sonic sensor that detects surrounding obstacles of the vehicle 8, a rearview camera”; para 63: “projection image generator 36 successively generates the projection image including the contents of the road sign or the like”; para 165: “support images according to an object having distinctive features”; para 167: “AR support images as the vehicle 8 gradually approaches the distinctive object”; para 175: “the projection image generator 36 judges that the distinctive object is the road sign 320, based on the information of the distinctive object, and generates the projection images 53 according to the road sign 320”; para 183: “the head-up display device 100 in this embodiment can display the AR support images using the distinctive objects on the road as the references”; Fig. 12: primarily s10-s30; Figs. 18A, 18B, 18C; Fig. 19: s310-s320); 
- adapting [] a geometric parameter set of the enhanced visual to generate a certain perspective or morphing to improve an arrangement of semantics in the enhanced visual (Kimura: Fig. 11; Fig. 12: primarily s30-s40, s110; para 108: “a perspective projection transformation of the projection images 53 formed on the road surface 301 to a projection plane 54”; Fig. 19: s330-s350); 
- applying the adapted parameter set to the enhanced visual to generate a final visual (Kimura: Fig. 11; Fig. 12: primarily s40, s110; para 108; Fig. 19: s330-s350); and 
- outputting the final visual for immediate or later use (Kimura: Fig. 12: primarily s120; Fig. 19: s360; para 183: “the head-up display device 100 in this embodiment can display the AR support images using the distinctive objects on the road as the references”).

Kimura does not teach iteratively.

Seki teaches - adapting iteratively a geometric parameter set of the enhanced visual to generate a certain perspective or morphing to improve an arrangement of semantics in the enhanced visual (Seki: para 83: “the projection transformation matrix H is changed slightly, and a projection transformation matrix H for minimizing an evaluation function E(H) according to the expression (1-2) below is estimated by repetitive optimization”; para 86: “a projection transformation matrix H.sub.m(t) between successive base images I.sub.b(t-1) and I.sub.b(t), is estimated by repetitive optimization”; para 88: “A projection transformation matrix H.sub.s(t) between a base image I.sub.b and a reference image I.sub.r is estimated by repetitive optimization ...  the projection transformation matrix H.sub.s(t-1) estimated at the preceding time as an initial value and also using the calculation area R.sup.1(t) determined from the projection transformation matrix H.sub.m(t); para 90: “A process of estimating the projection transformation matrix H according to repetitive optimization”; Fig. 2: primarily 28; Fig. 29); 
- applying the adapted parameter set to the enhanced visual to generate a final visual (Seki: paras 83, 86, 88, 90, 168; Fig. 11: s418; Fig. 29).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Seki into Kimura since Kimura suggests a coordinate transformation of a vehicle captured image in general and Seki suggests the beneficial use of a coordinate transformation of a vehicle captured image wherein the transformation parameter is adapted iteratively as for “repetitive optimization” (Seki: para 83) in the analogous art of coordinate transformation of vehicle captured image. The teachings of Seki can be incorporated into Kimura in that the transformation parameter is adapted iteratively. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
		
As per claim 3, Kimura in view of Seki teaches the method according to claim 1, said method further comprising a step of computing the semantic image content and its arrangement in the original visual (Kimura in view of Seki: See arguments and citations offered in rejecting claim 1 above).

As per claim 4, Kimura in view of Seki teaches the method according to claim 1, said method further comprising a step of conducting post-processing on the enhanced visual after applying the adapted parameter set using a set of templates to generate the final visual (Kimura in view of Seki: See arguments and citations offered in rejecting claim 1 above; Also see Fig. 12: s50-s120).

As per claim 14, Kimura in view of Seki teaches the method according to claim 1, wherein the set of preferences are user preferences for settings for brightness, contrast, color saturation or lighting (Kimura: See arguments and citations offered in rejecting claim 1 above: also see paras 74, 81).

As per claim 15, Kimura in view of Seki teaches the method according to claim 1, wherein the set of preferences are provided by a machine learning algorithm trained on categories of images from databases or movies (Kimura: See arguments and citations offered in rejecting claim 1 above: also see para 56).

As per claim 20, Kimura in view of Seki teaches the method according to claim 1, wherein the criteria of appeal are adapted to a received feedback to a published final visual (Kimura: See arguments and citations offered in rejecting claim 1 above).

As per claim 21, Kimura in view of Seki teaches system including a vehicle on which a camera is mounted, the camera being configured to capture and record an original visual, the system further comprising a processor configured to execute the method steps as defined in claim 1 based on the original visual (Kimura: See arguments and citations offered in rejecting claim 1 above; also see Figs. 4A, 6, 7).

Claims 5-13, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190049724 (Kimura) in view of US 20090169052 (Seki) as applied to claim 1 above, and further in view of Official Notice.

As per claim 5, Kimura in view of Seki teaches the method according to claim 1. Kimura in view of Seki does not teach capturing of the original visual is triggered by an event and the event is one of the group of reaching a set local time, occurrence of defined sensor anomalies and occurrence of audio events. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage capturing images at an opportune time. The teachings of the prior art could have been incorporated into Kimura in view of Seki in that image capture is triggered.

As per claim 6, Kimura in view of Seki teaches the method according to claim 1. Kimura in view of Seki does not teach the visuals are captured and recorded continuously, the captured and recorded visuals are each provided with a semantic annotation using a method for automated semantic annotation of the continuously captured and recorded visuals; and the original visual used for further processing is selected based on a similarity of a semantic annotation with the set of traits. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage selecting the most suitable image. The teachings of the prior art could have been incorporated into Kimura in view of Seki in that the visual is selected based on similarity.



As per claim 8, Kimura in view of Seki teaches the method according to claim 7. Kimura in view of Seki does not teach said calculation of the similarity is computed as a sum of single traits. Examiner provides Official Notice that these limitations were well known prior to filing.

As per claim 9, Kimura in view of Seki teaches the method according to claim 1. Kimura in view of Seki does not teach in the post-processing step at least one of lighting, brightness, color saturation and white balance are adjusted. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage finalizing a suitable appearance. The teachings of the prior art could have been incorporated into Kimura in view of Seki in that post-processing takes place.

As per claim 10, Kimura in view of Seki teaches the method according to claim 1. Kimura in view of Seki does not teach the added information is extracted from the at least one visual stored in internet databases or privately hosted databases and retrieval is computed by similarity of the at least one visual to the rectified visual. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage remotely storing a broad assortment of visuals. The teachings of the prior art could have been incorporated into Kimura in view of Seki in that add information is accessed from a database via the internet.

As per claim 11, Kimura in view of Seki teaches the method according to claim 10. Kimura in view of Seki does not teach the added information is extracted from the at least one visual captured and recorded by another source and that this capturing is actively triggered in response to capturing the original visual. Examiner provides Official Notice that these limitations were well known prior to filing.

As per claim 12, Kimura in view of Seki teaches the method according to claim 1. Kimura in view of Seki does not teach the optimization is executed using an evolutionary optimization algorithm. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage that Evolutionary algorithms often perform well approximating solutions to all types of problems because they ideally do not make any assumption about the underlying fitness landscape. The teachings of the prior art could have been incorporated into Kimura in view of Seki in that an evolutionary optimization algorithm is used.

As per claim 13, Kimura in view of Seki teaches the method according to claim 12. Kimura in view of Seki does not teach said evolutionary optimization algorithm is an evolutionary algorithm with covariance matrix adaptation, a non-dominated sorting-based evolutionary algorithm, an S-metric selection evolutionary multi-objective algorithm, or a reference vector guided evolutionary algorithm. Examiner provides Official Notice that these limitations were well known prior to filing.

As per claim 16, Kimura in view of Seki teaches the method according to claim 1. Kimura in view of Seki does not teach the set of preferences are settings for a triangulated mesh of said vehicle which is rendered using a computational texture of the vehicle, and integrating said rendered vehicle into said final visual. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage adding a structured object. The teachings of the prior art could have been incorporated into Kimura in view of Seki in that a triangulated mesh is added.

As per claim 17, Kimura in view of Seki teaches the method according to claim 16. Kimura in view of Seki does not teach the triangulated mesh is provided by a vehicle maker and stored in a system for executing the method. Examiner provides Official Notice that these limitations were well known prior to filing.

As per claim 18, Kimura in view of Seki teaches the method according to claim 17. Kimura in view of Seki does not teach the computational texture is provided by the vehicle maker and stored in the system for executing the method. Examiner provides Official Notice that these limitations were well known prior to filing.

As per claim 19, Kimura in view of Seki teaches the method according to claim 16. Kimura in view of Seki does not teach the computational texture is computed based on data provided by a traffic infrastructure. Examiner provides Official Notice that these limitations were well known prior to filing.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662